Citation Nr: 1443249	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disabilities.

2.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for a palate defect resulting in a sinus condition, headaches, tinnitus, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder, claimed as a result of improper treatment on the part of the VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1980, and then from January 2003 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefits sought on appeal.

In October 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In March 2011, the Board remanded these claims for additional development.  Also at that time, the Board remanded claims for service connection for bilateral foot disabilities and bilateral toe disabilities.  An August 2012 RO rating decision granted service connection for left and right foot hallux abductovalgus with bunion and degenerative disease of the first metatarsal joint, and assigned initial 10 percent ratings for each lower extremity.  As that is a full grant of the benefit sought with regards to those disabilities, they are no longer on appeal.   


FINDINGS OF FACT

1.  There preponderance of the evidence is against a finding that the Veteran has a diagnosed bilateral ankle disability.  

2.  The Veteran did not incur a palate defect resulting in a sinus condition, headaches, tinnitus, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment. The disability is also not the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for compensation under the provisions of 38 C.F.R. § 1151 for a palate defect resulting in a sinus condition, headaches, tinnitus, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder, claimed as a result of improper treatment on the part of the VA, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2007 and in July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board is aware that in the April 2014 appellant's post-remand brief, the Veteran's representative stated that medical quality-assurance records are required to be considered by VA in evaluating a veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151.  In the instant case, there are no references in the record or the RO's decision that quality-assurance records existed, or were considered if they existed. The Board must determine whether quality-assurance records exist, and if so whether they are relevant to the Veteran's claim.  If quality-assurance records exist and are relevant to the Veteran's claim, the duty to assist requires their consideration by VA in the adjudication of the claim. Where quality-assurance records exist, VA's failure to collect and consider those records in development of a veteran's claim is a violation of the duty to assist.

The Board recognizes that it is bound to make reasonable efforts to request from the Veterans Health Administration (VHA) any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents.  VAOPGCPREC 1-2011 (Apr. 19, 2011).  However, it is not clear whether such reports or records ever existed in the instant case.  Regardless, the first mention of such records was in the April 2014 post-remand brief, more than seven years after the Veteran's initial evaluation and diagnosis in 2005, and it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  Norvell v. Peake, 22 Vet. App. 194 (2008); citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  Also, the Veteran's representative did not present any convincing argument as to how quality assurance reports would be relevant to this case, and speculative development in the hopes that such records might possibly exist that are pertinent to the appeal is not contemplated under the duty to assist, particularly where the records control schedule indicates that any records that did exist would have been destroyed.

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice.  Rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).

The service medical records show that in March 1980, the Veteran complained of pain in the right ankle. The impression was tendonitis.  She was prescribed an ankle brace.  In April 1980, she complained of pain in the both ankles and feet.  There was moderate ankle swelling. The impression was rule out ankle stress.  On follow-up examination the swelling had decreased on the medial ankles.  The assessment was pronation syndrome verses ankle stress, bilaterally.  She was provided with arch supports and was advised to soak and elevate her feet. 

The service medical records from reserve service show that on May 1986 and May 1988 periodic evaluations, the Veteran denied having any ankle problems and no ankle problem was diagnosed.  Service medical records for the Veteran's second period of active service are negative for any complaints, findings, or diagnosis of any bilateral ankle condition.  

An October 2005 post-service record from Madigan Army Medical Center shows that on bilateral foot X-ray, there was bilateral hallux valgus and bilateral osteophyte formation on the dorsum of the first metatarsal toes.   There was no finding of a bilateral ankle condition.  

VA medical records show various complaints and treatment for diagnosed foot and toe disabilities.  There is no evidence that the Veteran was diagnosed with bilateral ankle disabilities.  Neither the Veteran nor her representative have submitted evidence that the Veteran has been diagnosed with a bilateral ankle disability.  

An April 2011 VA examination report shows that the examiner reviewed the claims file.  The examiner noted that the Veteran was complaining about foot problems.  She was not complaining about her ankles.  Physical examination revealed guarded movement of the ankles due to general tension, but dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 45 degrees.  The Veteran was diagnosed with various foot and toe disabilities.  She was not diagnosed with any bilateral ankle disabilities.  

Where the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the claim for service connection for bilateral ankle disabilities must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.  The Veteran is not shown to have, or to have had, a bilateral ankle disability during any period of the appeal.  The preponderance of the evidence of record is against a finding that the Veteran has any ankle disability during or contemporary to the pendency of this appeal.  The Board finds that the preponderance of the evidence is against the claim for service connection for bilateral ankle disabilities.  Therefore, service connection for a bilateral ankle disability is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Compensation Under 38 U.S.C.A. § 1151

When a Veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded the same manner as if the additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002). 

A disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013). 

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013). 

VA hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013). 

In essence, a claimed disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

The Veteran contends that in August 2005, the anesthesia she was given prior to dental surgery was negligently administered, resulting in an ulceration of the right upper palate of the mouth, and ultimately causing residuals including headaches, tinnitus, sinus infections, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder.  She additionally contends that VA was negligent because it was known that she had trouble healing after procedures, and that VA should have sought a second opinion with regard to her ulceration.

VA treatment records show that in August 2005, the Veteran underwent periodontal scaling and root repair in the maxillary and mandibular right quadrants.  

In October 2005, she reported that for two weeks, she had noticed an abscess at the roof of her mouth with drainage.  The abscess was not healing and caused tooth aches and difficulty swallowing and hearing.  Evaluation revealed a triangular ulceration at the right hard palate, approximately two to three millimeters deep.  The assessment was necrotizing sialometaplasia.  A CT scan ruled out sinus perforation.  On follow-up one week later, the ulceration appeared less inflamed and without necrotic tissue.  She was to follow-up with an ear, nose, and throat specialist.  In November 2005, the ulceration was noted to be slowly improving and resolving.  One month later, the lesion had healed but still had a hollow area that might not fill in.  The Veteran complained of ongoing headaches and stuffiness, which she was treating with allergy medication.  

On January 2006 evaluation, the palate ulceration was determined to be completely healed.  The Veteran noted that she still had some focal numbness over the palatal area.  In August 2006, because of the Veteran's past history of delayed healing, the need for continued dental work was discussed and she was referred to an outside specialist for further consultation.

An April 2011 VA examiner noted a review of the claims file.  The examiner commented on the August 2005 dental note that mentions periodontal scaling and root planning, maxillary/mandibular right quadrant, but there is no mention of any complications from anesthesia.  The VA examiner could not form an opinion about the case as the questions posed were outside his specialty.  The examiner recommended that an oral surgeon, dentist, or ENT specialist with experience was best to provide an opinion.  

In a September 2012 VA dental examination report, a VA dentist opined that it is was likely as not that the current depression in the Veteran's palate was the final healing result of the necrotizing sialometaplasia and the biopsy that was performed in the palatal area.  The examiner further opined that it was as likely as not that the current palatal paresthesia was consistent with nerve damage to the greater palatine branches of the maxillary branch of the trigeminal (V) cranial nerve that occurred during the procedure.  The presence of those complications does not imply that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of the VA in furnishing medical treatment occurred.  Necrotizing sialometaplasia and palatal paresthesia were documented complications that can occur with local anesthetic injections in the greater palatine region independent of technique issues.  

In a November 2012 independent medical opinion, the physician noted a review of the claims file with a discussion of pertinent evidence.  The physician stated a medical opinion that the Veteran's contended residual of a sinus condition, residual of headaches, residual of tinnitus, residual of numbness and sensitivity of the palate, and residual of speech impediment, were less likely than not (less than 50 percent probability) due to carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the part of the VA in furnishing medical treatment.  The physician explained that the Veteran had an abnormal sinus CT with evidence of inflammatory changes and concave density seen in the right maxillary sinus with Hounsfield reading suggestive of a mucous retention cyst, less likely a fungus ball or polyp.  Those findings are consistent with a history of allergic rhinitis, and not from her dental procedure.  The physician further stated that the Veteran's headaches were likely related to a combination of her sinus condition and allergic rhinitis.  The physician further stated that according to the literature, other than noise exposure and blast, that antibiotics, such as the macrolides (such as erythromycin and azithromycin) can cause tinnitus that is typically transient.  No obvious noise or dental related cause of the Veteran's intermittent tinnitus was identified.  The physician commented on the September 2012 VA examiner's opinion that the current palatal paresthesia was consistent with nerve damage and further opined that the potential for nerve damage would be an established complication of anesthesia of the palate, and not unforeseeable.  Lastly, the physician stated that while the Veteran had a palatal ulceration caused by necrotizing sialometaplasia, a temporary difficulty with speech, from pain with required phonation, would not be unexpected.  With healing of the palate, the speech impediment should resolve.  

Based upon the evidence of record, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for palate defect resulting in a sinus condition, headaches, tinnitus, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder, is not warranted.

In this case, there is no competent medical evidence or medical opinion that indicates the claimed disability was the result of or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or caused by an event that was not reasonably foreseeable.  On the contrary, the September 2012 VA dentist and the November 2012 independent medical examiner provided opinions that a palate defect resulting in a sinus condition, headaches, tinnitus, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder, were not due to carelessness, negligence, lack of proper skill or error in judgment or similar instance of fault.  They further opined, collectively, that the claimed conditions were reasonably foreseeable as complications of the dental procedure performed.  

The Board finds that the September 2012 and November 2012 physicians' opinions are supported by clinical findings and review of the medical evidence, and the physicians clearly outline the reasons and bases for each of their opinions.  Thus, the Board considers the September 2012 and November 2012 medical opinions to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor representative has presented, identified, or alluded to the existence of any medical evidence or opinion that contradicts the medical opinion, and supports the claim.

The Board is sympathetic to the Veteran's contentions that VA has been careless and negligent with regard to the care provided in relation to the August 2005 dental procedure and subsequent complications.  As a layperson, she is competent to report symptoms, such as numbness and sensitivity, ringing in the ears, and sinus difficulties following a medical procedure, which are capable of lay observation, and his statements are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the evidence does not show that the Veteran has the requisite expertise to opine as to medical etiology or to render medical opinions in matters of such complexity.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, her assertions that the August 2005 VA dental procedure caused her to develop a palate defect resulting in a sinus condition, headaches, tinnitus, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder, and that those additional disabilities were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, lack sufficient competence and probative value to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

Accordingly, the Board finds that the weight of the competent evidence demonstrates that that the Veteran's August 2005 VA dental procedure which resulted in numbness, sensitivity, and a speech impediment did not result in any additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical or surgical treatment.  Nor was any additional disability shown to be the result of any event not reasonably foreseeable.   There is no competent evidence to the contrary.  Therefore, the claim for compensation for benefits under 38 U.S.C.A. § 1151 is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.  

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for a palate defect resulting in a sinus condition, headaches, tinnitus, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder, claimed as a result of improper treatment on the part of the VA, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


